t c memo united_states tax_court michael williams and sheryl williams petitioners v commissioner of internal revenue respondent docket no 21031-07l filed date steven r mather and elliott h kajan for petitioners linette b angelastro for respondent memorandum findings_of_fact and opinion cohen judge this action was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioners’ federal_income_tax liability the remaining issue for decision is whether the settlement officer abused his discretion in declining to postpone his determination so that petitioners’ could submit an offer-in-compromise unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california at the time their petition was filed from about through walter j hoyt iii and other members of the hoyt family organized promoted and operated numerous cattle and sheep-breeding partnerships hoyt partnerships as most recently described in keller v commissioner __f 3d__ 9th cir date in petitioners participated in shorthorn genetic engineering sge a hoyt partnership that owned partnership interests in operating-tier hoyt partnerships petitioners filed their joint federal_income_tax return on date with an attached schedule e supplemental income and loss reporting a partnership loss of dollar_figure from sge the internal_revenue_service irs however determined that sge was subject_to provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 and disallowed the partnership’s claimed loss for on date after partnership-level proceedings were completed the irs assessed tax of dollar_figure and interest of dollar_figure for petitioners’ taxable_year as a result of a partnership-tier adjustment before the tefra assessments of docket no the assessment was followed with a notice_and_demand bill for the tax_liability which petitioners failed to pay on date the irs sent to petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioners submitted a form request for a collection_due_process_hearing sec_6330 hearing to review the levy action in their request petitioners asserted that a levy would be improper because of equity and hardship concerns and that an offer-in-compromise was warranted petitioners’ primary concern was that they were unwitting victims of the hoyt abusive tax_shelters and therefore should not be subject_to penalties and interest that resulted primarily from the longstanding nature of the hoyt partnership cases a settlement officer sent a letter informing petitioners that a telephonic appeals_conference was scheduled for date at which time petitioners could discuss their disagreement with the levy and or alternatives to the collection action the letter also requested petitioners to provide before the conference a completed form 433-a collection information statement for wage earners and self-employed individuals all supporting documentation for form 433-a and if it was their intent a form_656 offer_in_compromise the letter reemphasized that collection alternatives could not be considered at the conference unless the requested information was sent before the conference date petitioners through their counsel informed the settlement officer that they had additional tefra-related assessments that involved hoyt partnerships pending for other years as a result of court proceedings they proposed that an offer-in-compromise encompassing all their assessments would be an appropriate resolution the settlement officer requested details on the tefra matters along with the form 433-a and related documents reasoning that an offer-in-compromise could be determined while awaiting the assessments but cautioning that he would not hold the case indefinitely the settlement officer received and reviewed the requested documents on date the settlement officer and petitioners’ counsel had a telephone conference during the conference the settlement officer again explained that he could not hold petitioners’ case indefinitely and suggested that after the issuance of a notice_of_determination he could grant an extension of days before any collection action thus providing petitioners with days free from levy during which the additional tax_liabilities could be assessed and an offer-in- compromise filed the telephone conference ended with the settlement officer agreeing to wait until date to follow up but if at that time the assessments were not imminent he would issue the notice_of_determination petitioner’s counsel agreed on date an agent of petitioners’ counsel the agent called the settlement officer asking him to postpone any decision for another month to further allow the assessments to be made in checking respondent’s integrated data retrieval system idrs the settlement officer saw no pending assessments and reiterated his agreement with petitioners’ counsel from the prior telephone conference in a followup telephone conversation with the agent the settlement officer agreed to hold petitioners’ case until date if no additional assessments were pending at that time however he would issue the notice_of_determination along with the 120-day extension to pay the agent agreed on date the agent called the settlement officer requesting more time for appeals to hold the case and to await the assessments the settlement officer checked idrs and still saw no pending assessments the settlement officer determining that there was no doubt as to collectibility of the assessed tax_liability and that he was unable to determine collectibility of the assessments that had not yet been made decided to close the case as planned the appeals_office sent to petitioners a notice_of_determination dated date upon which this case is based the notice_of_determination stated that petitioners owed tax_liabilities for and that were not formally a part of their sec_6330 hearing but would be included in any collection alternative offered by appeals for a total_tax liability of approximately dollar_figure a review of their financial documents showed that petitioners had the ability to pay in full this tax_liability the notice_of_determination also indicated that petitioners’ case had been held by the appeals_office for over months the notice_of_determination concluded that the pending levy was not an appropriate measure and was not sustained the appeals_office granted petitioners a 120-day extension to pay under internal_revenue_manual irm pt date if full payment was not received after that time however it was determined that the irs might levy without any further contact with petitioners for trial purposes only this case was consolidated with another case involving petitioners--docket no in that case the timeliness of assessments for is disputed see tcmemo_2009_158 filed this date opinion petitioners argue that respondent insists on tax_liabilities being assessed before those liabilities can be considered in an offer-in-compromise petitioners claim however that respondent delayed making assessments of the liabilities related to petitioners’ case and thus these pending assessments were effectively excluded from being considered in any offer-in- compromise that petitioners could have proposed petitioners ultimately contend that the settlement officer refused to hold open the sec_6330 hearing until the other tax years’ liabilities had been assessed and that he abused his discretion by not considering an offer-in-compromise that included those liabilities respondent maintains that petitioners proposed no collection alternatives that the settlement officer could act on petitioners could fully pay the tax in issue and the settlement officer gave proper consideration to petitioners’ concerns sec_6330 generally provides that the commissioner cannot proceed with levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for a sec_6330 hearing and if dissatisfied with judicial review of the administrative determination because the underlying liability is not in issue here we review the appeals determination for abuse_of_discretion see 114_tc_604 to demonstrate that there was an abuse_of_discretion petitioners must show that the settlement officer’s determination was arbitrary capricious or without sound basis in fact or law see 129_tc_107 petitioners have not done so petitioners argue that the settlement officer abused his discretion in not holding their case open until the pending liabilities from other years were assessed petitioners however present neither evidence nor authority that supports their view to the contrary the appeals_office shall attempt to conduct a sec_6330 hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs see 125_tc_301 citing clawson v commissioner t c memo affd 469_f3d_27 1st cir the settlement officer held petitioners’ appeals case open for over months in a cooperative effort regarding the tax_liabilities outside of the sec_6330 hearing the settlement officer did not abuse his discretion by declining to delay further his determination petitioners assert that they should have been allowed to make an offer-in-compromise within the appeals process but that the settlement officer made it clear that no offer was going to be accepted where there are pending assessments thus leaving petitioners with no alternatives while the settlement officer testified that an offer-in-compromise cannot be accepted with respect to pending assessments he also stated that such an offer can nevertheless be submitted and considered the settlement officer might have considered an offer-in-compromise that included the pending assessments had petitioners timely submitted one petitioners chose not to submit any offer-in-compromise at any time during the appeals process petitioners’ agent testified that the settlement officer was always very reasonable that in a very professional manner he recognized the difficulties that were being presented to petitioners and that he pointed out an alternative the irs compliance division for filing an offer-in-compromise petitioners’ agent and counsel however preferred consideration by the office of appeals sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general 454_f3d_688 7th cir see sec_7122 sec_301_7122-1 proced admin regs see also 447_f3d_706 9th cir recognizing that the irm contains numerous provisions that vest appeals officers with the discretion to accept or reject offers- in-compromise affg tcmemo_2004_13 accordingly the settlement officer did not abuse his discretion in failing to consider an offer-in-compromise that petitioners never made see kindred v commissioner supra pincite stating that without an actual offer_in_compromise to consider it would be most difficult for either the tax_court or this court to conclude that the appeals officer might have abused his discretion 124_tc_69 holding that because there was no offer_in_compromise before appeals there was no abuse_of_discretion in appeals’ failing to consider an offer_in_compromise petitioners presented neither evidence nor argument showing any unwarranted actions or reasoning used by the settlement officer in reaching his determination to reflect the foregoing decision will be entered for respondent
